Held:

(Withered, J., dissenting)
The writ of error is quashed because security was not given by the plaintiff in error in conformity with the act of August 20, 1805. (Journal, infra, *p. 242)
OPINION BY
WOODWARD, C. J.
1. Under the Ordinance of 1787 the governor has no power to sign a bill in order to make it a law where less than a majority of the whole number of the governor and judges consent to his signing it for that purpose.
2. Such power cannot be conferred without an essential change of the Ordinance, hence can be conferred only by act of Congress.
3. The bill signed by the governor on November 8, 1808, purporting to give such power, is void and all acts done under it are void.